DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7 and 9-15 are pending.  Claim 8 was canceled and claims 10-15 added in the Reply filed 9/2/2021.  Claims 1-7 are withdrawn.  Claims 9-15 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group IV (original claims 8-9) and the species of method for producing an endotoxin detecting agent comprising expressing a protein represented by SEQ ID NO: 2 in a host cell as described at ¶¶[0178]-[0180] of the Specification filed 3/8/2019, in the reply filed on 12/10/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
The originally elected species was identified as reading upon instant claims 9-15 as described at ¶¶[0178]-[0180] of the Specification filed 3/8/2019, and is therefore understood to comprise the steps of expressing each of three cDNAs each in mammalian host cells (see, e.g., Spec. filed 3/08/2019 at ¶[0178]), the step of collecting culture supernatant fractions comprising the recombinant proteins (e.g., instant SEQ ID NOs: 2, 6, and 14) (see, e.g., Spec. filed see, e.g., Spec. filed 3/08/2019 at ¶¶[0180]-[0182]).
Following extensive search and consideration, the originally elected species has been deemed obvious in view of the prior art as applied below. 
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 9-15 are presently examined.

Priority
Priority to PCT/JP2017/037629 (Filed 10/18/2017) is acknowledged. 
A certified English translation of JP2016-204729 (filed 10/18/2016) does not appear to have been placed on record (see, e.g., 37 CFR 41.154(b), 35 U.S.C. 119(b)(3), 35 U.S.C. 372(b)(3); 37 CFR 1.55(g)(3)-(4), MPEP § 213.04).

Information Disclosure Statement
The IDS filed 6/10/2019 and the IDS filed 5/20/2020 are acknowledged and presently considered.
Per MPEP 2001 and 37 CFR 1.56, there is a duty to disclose information material to patentability.  Applicant is advised documents pertinent to the Examination of related Application No. 14/650,767 appear relevant to patentability, including the Declarations filed 1 because an instantly named inventor explicitly discussed how information in an earlier filed application would be extended to include Limulus Polyphemus, resulting in patent US 10,144,923 B2 (Dec. 4, 2018).  Accordingly, Applicant is hereby informed that such information is material to patentability. As such, these and all related documents known to relevant individuals (see, e.g., 37 CFR 1.56(c)-(d)) should be placed on record in an IDS.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended, independent claim 9 is representative of the pending claim scope:
9. (Currently Amended) A method for producing an endotoxin detecting agent comprising a recombinant first protein,  comprising:
 artificially expressing in a host cell the recombinant first protein encoded by [[the]]a cDNA construct containing the cDNA which is any of the following:
(A) cDNA that contains the base sequence represented by SEQ ID NO: 1 or 3;
(B) cDNA that contains a base sequence having 95% or more identity with the base sequence represented by SEQ ID NO: 1 or 3, and encodes a protein having factor C activity;
(D) cDNA that encodes a protein containing the amino acid sequence represented by SEQ ID NO: 2 or 4; and
(E) cDNA that encodes a protein containing an amino acid sequence having 95% or more identity with the amino acid sequence represented by SEQ ID NO: 2 or 4, and having factor C activity.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The preamble statement “for producing an endotoxin detecting agent” is understood to be a recitation of an intended or expected result fully satisfied by the positively recited method steps set forth in the body of claim 1 (see, e.g., MPEP §§ 2111.02(II), 2111.04(I)). 
The phrase “artificially expressing” is understood to mean recombinant expression, and therefore the term “artificially” is superfluous in view of the recitation of a “recombinant first protein encoded by a cDNA”.
The term “host cell” is understood to include at least insect and mammalian host cells (see, e.g., claim 12).
SEQ ID NO: 1 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 1 is the “full-length” cDNA encoding the naturally-occurring factor C protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0022], [0154], [0173]).
SEQ ID NO: 2 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 2 is the factor C protein of Limulus Polyphemus (Atlantic horseshoe crab) see, e.g., Spec. filed 3/08/2019 at ¶¶[0022], [0154], [0173]).  Accordingly, prior art references to the Factor C protein of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 2.
SEQ ID NO: 5 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 5 is the “full-length” cDNA encoding the naturally-occurring Factor B protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0049], [0145]-[0146], [0174]-[0175).
SEQ ID NO: 6 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 6 is the Factor B protein of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0049], [0145]-[0146], [0174]-[0175).  Accordingly, prior art references to the Factor B protein of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 6.
SEQ ID NO: 13 is understood to correspond to a naturally-occurring mRNA sequence, wherein SEQ ID NO: 13 is the “full-length” cDNA encoding the naturally-occurring proclotting enzyme of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0056], [0145]-[0146], [0176]-[0177]).
SEQ ID NO: 14 is understood to correspond to a naturally-occurring protein sequence, wherein SEQ ID NO: 14 is the proclotting enzyme of Limulus Polyphemus (Atlantic horseshoe crab) (see, e.g., Spec. filed 3/08/2019 at ¶¶[0056], [0145]-[0146], [0176]-[0177]).  Accordingly, prior art references to the proclotting enzyme of Limulus Polyphemus are reasonably inferred as disclosing or otherwise discussing the sequence of SEQ ID NO: 14.
At amended, independent claim 9, the phrase “having factor C activity” is understood to be a functional limitation, but it is prima facie unclear what species sharing 95% sequence For purposes of applying prior art, it is reasonable assumed that all proteins (or sequences encoding proteins) sharing 95% sequence identity or more with such sequences necessarily satisfy this functional limitation, unless otherwise stated. 
Newly added claims 10-11 are understood to be fully satisfied by any prior art method that further isolates, purifies, or collects recombinantly expressed Factor C protein of Limulus Polyphemus (e.g., instant SEQ ID NO: 2).
At newly added claim 13, the phrase “having factor B activity” is understood to be a functional limitation, but it is prima facie unclear what species sharing 95% sequence identity with instant SEQ ID NO: 6 exhibits factor B activity, and which do not.  No minimum level of activity is recited or required.  No structure/function relationship is identified on record.  For purposes of applying prior art, it is reasonable assumed that all proteins sharing 95% sequence identity or more with such sequences necessarily satisfy this functional limitation, unless otherwise stated. 
At newly added claim 14, the phrase “having proclotting enzyme activity” is understood to be a functional limitation, but it is prima facie unclear what species sharing 95% sequence identity with instant SEQ ID NO: 14 exhibits proclotting enzyme activity, and which do not.  No minimum level of activity is recited or required.  No structure/function relationship is identified on record.  For purposes of applying prior art, it is reasonable assumed that all proteins sharing 95% sequence identity or more with such sequences necessarily satisfy this functional limitation, unless otherwise stated. 
Additional claim interpretations are set forth in the rejections below.

Claim Objections
Claim 9 is objected to because of the following informalities:  
At claim 9, the term “artificially” is superfluous in view of the explicit recitation of expression of a recombinant protein.  Superfluous language should be removed to avoid confusion and to enhance claim clarity.
At claim 9, the claim skips from “(B)” directly to (“D”), which is confusing and raises material concerns that “(C)” is missing.  However, at this time, it appears to be a typographical error.  The enumerated portion should be sequential to avoid confusion and to enhance claim clarity.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 5858706 (Ding et al; Jan. 12, 1999) as evidenced by US 5712144 (Ding et al.; Jan. 27, 1998).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claim 9, US’706 claims a method of producing recombinant Factor C of a horseshoe crab in a host cell, namely yeast cells (see, e.g., US’706 at claims 7-11).   The method requires transforming a yeast cell with an expression vector comprising DNA encoding a Factor C protein of a horseshoe crab (see, e.g., US’706 at claim 7(i)).
US’706 does not specify that the recited genus of horseshoe crab Factor C proteins referenced at claim 7 include or exclude Limulus Polyphemus (Atlantic horseshoe crab) Factor C.  However, US’144 is cited herein to evidence that one of ordinary skill in the horseshoe crab arts would readily appreciate that there are only four extant species of horseshoe crabs: Limulus Polyphemus, Tachypleus tridentatus; Tachypleus gigas, and Carcinoscorpius rotundicauda (see, e.g., US’144 at col 1 at lines 20-25). 
Therefore, an artisan would readily envisage and understand that US’706 encompassed methods of recombinant production of the naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).  This is reasonable, because US’706 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab.
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.   Similarly, the issued patent of US’706 is understood to claim methods of recombinantly producing a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab), which has been interpreted on the instant record to be instant SEQ ID NO: 2.  Therefore, US’706 discloses a narrow genus of methods applicable to four types of horseshoe crab Factor C proteins that naturally occur, which is understood to inherently include the sequence of instant SEQ ID NO: 2.
Per MPEP § 2112(III), where applicant claims an invention in terms of a characteristic and the prior art invention appears identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see, e.g., MPEP § 2112(III), noting that such rationale applies to products, apparatus, and process claims claimed in terms of function, property, or characteristic).  Since the Office does not have the facilities for examining and comparing Applicants’ proteins with the proteins of the prior art, the burden is on applicant to show a novel or unobvious difference between the proteins used in the claimed invention and the proteins used in the invention of the prior art (i.e., that the proteins of the prior art do not possess the same material structural and functional characteristics of the claimed proteins). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.



Claims 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 6645724 (Ding et al; Nov. 11, 2003).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9 and 12, US’724 teaches, claims, and discloses an assay for endotoxin comprising 
...a recombinant Factor C of a horseshoe crab, wherein said recombinant Factor C is produced using a vector comprising a cDNA encoding Factor C, is obtained from an insect host cell culture... 
or 
...a recombinant Factor C of a horseshoe crab, wherein said recombinant Factor C is obtained from an insect host cell culture...
(see, e.g., US’724 at claims 11-13, 21).
Accordingly, an artisan would at once envisage methods of recombinantly producing Factor C of species of horseshoe crab, wherein recombinant Factor C is produced using a vector comprising cDNA encoding Factor C, wherein the recombinant Factor C is expressed in insect cells (see id).  Accordingly, an artisan practicing the full scope of US’724 would appreciate that any horseshoe crab Factor C could be recombinantly produced in insect cells.  Furthermore, US’724 explicitly identifies and claims embodiments wherein the cDNA encoding Factor C used to produce the recombinant Factor C is “a cDNA encoding Factor C of Limulus” (see, e.g., US’724 at claim 10-13; see esp. id. at claim 13; see also US’724 at col 3 at lines 20-26).  Critically, “Limulus” is a Limulus Polyphemus (Atlantic horseshoe crab), and therefore, an artisan would readily infer and logically conclude that “Limulus” included the single extant species.  Regarding claims 10-11, an artisan would at once envisage producing Factor C from Limulus in the manner described and exemplified in the US’724 disclosure (see, e.g., US’724 at Example 2 at col 9 at line 23, to col 10 at line 55, claims 11-13, 21). Specifically, this would include production in insect cells (e.g., Sf9 cells) and collection of a culture supernatant (see, e.g., id.; see esp. id. at Example 2 at col 10 at lines 1-46).
US’724 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including the extant species of Limulus, exactly as claimed and described.
The claiming of a new property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Specifically, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.   Likewise, the issued patent of US’724 is understood to teach, disclose, and claim methods of recombinantly producing a naturally occurring Factor C protein that naturally occurs in the only extant member of Limulus (e.g., Atlantic horseshoe crab), which has been interpreted on the instant record to be instant SEQ ID NO: 2.  Since the Office does not have the facilities for examining and comparing Applicants’ proteins with the proteins of the prior art, the burden is on i.e., that the proteins of the prior art do not possess the same material structural and functional characteristics of the claimed proteins). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Accordingly, instant claims 9-12 are anticipated by the prior art.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 6,849,426 B2 (Chen et al; Feb. 1, 2005).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9-12, US’426 teaches, claims, and discloses reagents for endotoxin detection comprising “purified horseshoe crab Factor C protein” (see, e.g., US’426 at claim 1, 11), including wherein “the horseshoe crab is Limulus polyphemus” (see, e.g., US’426 at claims 3, 12).  Furthermore, US’426 explicitly identifies and claims that the Factor C protein may be made by the method including: 
....wherein the Factor C protein is made by the method of:
culturing a host cell comprising a vector encoding the Factor C protein in a supernatant under conditions such that the Factor C protein is expressed into the supernatant.
(see, e.g., US’426 at claims 16-17; see also id. at claim 7-8);
including wherein

(see, e.g., US’426 at claim 17; see also id. at claim 8).
Therefore, an artisan would at once envisage the production, collection, isolation, and purification of a Factor C protein produced in insect cells by collecting and processing the supernatant wherein the Factor C protein was produced (see, e.g., US’426 at claim 1, 7-8, 11 and 16-17), for all horseshoe crabs, including “the horseshoe crab [] Limulus polyphemus” (see, e.g., US’426 at claims 3, 12).
Although US’426 did not disclose the sequence of Factor C of Limulus Polyphemus, US’426 is an issued US patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including the “the horseshoe crab [] Limulus polyphemus” (see, e.g., US’426 at claims 3, 12).  The absence of the sequence of a naturally-occurring does not abrogate the inherent disclosure of the naturally-occurring Factor C protein. The claiming of a new property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Specifically, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.   Likewise, the issued patent of US’426 fairly teaches, discloses, and claims methods involving the recombinant production of a naturally occurring Factor C protein that naturally occurs in any horseshoe crab, including Limulus polyphemus (i.e., Atlantic horseshoe crab).  On the present record, this sequence has been interpreted to be instant SEQ ID Limulus polyphemus.  Since the Office does not have the facilities for examining and comparing Applicants’ proteins with the proteins of the prior art, the burden is on applicant to show a novel or unobvious difference between the proteins used in the claimed invention and the proteins used in the invention of the prior art (i.e., that the proteins of the prior art do not possess the same material structural and functional characteristics of the claimed proteins). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Accordingly, instant claims 9-12 are anticipated by the prior art.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by US 9,040,254 B2 (Tamura et al.; Published May 26, 2015; filed Jul. 6, 2007; common Applicant Seikagaku Corporation).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claim 9, US’254 claims a method, which recites and utilizes a “recombinant factor C”, wherein the recombinant factor C “has the same sequence as factor C produced by . . . Limulus polyphemus” (see, e.g., US’254 at claim 1).  Accordingly, methods of recombinantly producing the factor C of Limulus Polyphemus was fairly disclosed, claimed, and encompassed by the issued claims of US’254. US’254 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab, for the full scope of the Regarding claims 10-12, one of ordinary skill in the art would at once envisage recombinant production utilizing the techniques disclosed in US’254, including the usage of insect cells and the collection of supernatants comprising the recombinant protein so produced (see, e.g., US’254 at col 19 at lines 9-67).
Therefore, instant claims 9-12 is rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015; § 371(c)(1),(2) date: June 9, 2015; corresponds to WO 2014/092079 A1, published 6/19/2014 in Japanese). 
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Applicable Legal Guidance: Per MPEP§ 2112(I)-(V), where an Applicant claims an invention using a characteristic of a prior art structure (e.g., a sequence), but that characteristic is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103 (see, e.g., MPEP § 2112(III)). 
Regarding instant claims 9-12, US’864 discloses “a method for producing a horseshoe crab recombinant Factor C”, wherein the protein “is produced through expression thereof by use of mammalian cells such as CHO, DG44, and HEK293 cells” (see, e.g., US’864 at title, abs).  The general utility and applications of Factor C are illustrated at Figures 1, 4, and 5 (see, e.g., US’864 at Figs. 1, 4, 5).  The general methodology is disclosed at claims 51-52 (see, e.g., US’864 at claims 51-52), and exemplified at paragraphs ¶¶[0276]-[0289].  The exemplified embodiment identifies that the recombinant protein is recovered from the culture supernatant (see, e.g., US’864 at ¶¶[0280], [0285]-[0287]; see also id. at ¶¶[0210], [0234], [0290], [0295], [0315], [0317]).  Suitable vector expression systems for mammalian cells or insect cells are explicitly disclosed and discussed (see, e.g., US’864 at ¶¶[0207], [0227], [0229], [0278], [0283], [0289], [0293]-[0294]).  
The prior art differs from the instantly claimed invention as follows: US’864 is silent regarding the actual sequence of the naturally-occurring Limulus Polyphemus Factor C protein.  
The Office is not equipped to experimentally determine if the prior art shares the characteristic recited in the claims (e.g., the exact sequence(s) of naturally occurring Limulus Polyphemus Factor C protein presumed to include SEQ ID NO: 2).  However, as explained herein, the prior art reasonably discloses and directs artisans to the same or substantially identical invention, using the naturally occurring Limulus Polyphemus Factor C protein. 
Regarding anticipation, in view of the claims and disclosure of US’864, an artisan would at once envisage the Application of the claimed and disclosed methods to the genus of horseshoe crab recombinant Factor C proteins.  The term “horseshoe crab recombinant Factor C” at claims 51-52 of the prior art would be interpreted in view of the definition of “horseshoe crab”, which applies to only four extant species, namely Limulus Polyphemus, Tachypleus tridentatus; Tachypleus gigas, and Carcinoscorpius rotundicauda (see, e.g., US’864 at ¶¶[0187]-[0188]).  Accordingly, an artisan would at once envisage methods of producing the naturally-occurring Limulus Polyphemus Factor C recombinantly, in mammalian cells using suitable vector expression systems in view of the prior art disclosure, definitions, descriptions, and claims of US’864.  Although the prior art reference does not disclose the sequence of Factor C of Limulus Polyphemus, US’864 is reasonably understood to inherently teach and identify a method of recombinantly producing a known protein that inherently had the structure of a naturally occurring sequence of Factor C of Limulus Polyphemus. On the present record, this sequence has been interpreted to be instant SEQ ID NO: 2, which is reasonably in view of the disclosure identifying that SEQ ID NO: 2 was derived from Limulus Polyphemus and is identified as Factor C (see, e.g., Spec. filed 3/08/2019 at ¶[0145], [0149]-[0173]).  Accordingly, the prior art product and claimed process appear identical or substantially identical to the instantly claimed invention, and therefore the burden is shifted to the Applicant to prove that the prior art invention does not necessarily or inherently possess the characteristics of the claimed invention (see, e.g., MPEP§ 2112(I)-(V)). 
Regarding obviousness, anticipation is the epitome of obviousness, and the same rationale set forth above is incorporated herein.  In addition, the prior art reference explicitly teaches and discloses that the disclosed methods may be utilized with the Factor C of Limulus Polyphemus (see, e.g., US’864 at claims 51-52, ¶¶[0187]-[0188]), as well as any Factor C having a sequence identity of 90% or higher with either SEQ ID NO: 2 or 4 of US’864 (see, e.g., US’864 at ¶[0198]).  This genus encompasses instant SEQ ID NOs: 2 and 4, because (i) instant SEQ ID NO: 2 shares 93.6% sequence identity with SEQ ID NO: 2 of US’864 and 92.7% sequence identity with SEQ ID NO: 4 of US’864 (compare instant SEQ ID NO: 2 with US’864 at SEQ ID NOs: 2, 4); and (ii) instant SEQ ID NO: 4 shares 93.5% sequence identity with SEQ ID NO: 2 of US’864 and 92.7% sequence identity with SEQ ID NO: 4 of US’864 (compare instant SEQ ID NO: 4 with US’864 at SEQ ID NOs: 2, 4).  Accordingly, the prior art explicitly and expressly informs artisans that the disclosed recombinant production techniques are applicable not only to the Factor C of Limulus Polyphemus, but more broadly to sequences sharing 90% or higher with either SEQ ID NO: 2 or 4 of US’864, which fully encompasses and overlaps with the instantly claimed species (see, e.g., MPEP § 2144.05(I), noting that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the invention is the combination of prior art elements (i.e., the Factor C of Limulus Polyphemus) according to known methods of recombinantly producing horseshoe crab Factor C as taught by US’864, to predictably yield the expected result of Limulus Polyphemus Factor C.  Furthermore, each component merely performs its art-recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  Second, the invention is the simple substitution of the Limulus Polyphemus Factor C into the explicitly claimed and exemplified methods of recombinantly producing horseshoe crab Factor C as taught by US’864, which would predictably yield recombinant Limulus Polyphemus Factor C (see, e.g., MPEP § 2143(I)(B)).  Third, the invention is the use or application of a known technique (e.g., recombinant production of Factor C as taught by US’864) on a known compound (e.g., the Limulus Polyphemus Factor C), in the same way, to yield predictable results, namely recombinantly produced Limulus Polyphemus Factor C (see, e.g., MPEP § 2143(I)(C), (D)).  Fourth, the invention is “obvious to try”, because it is merely the explicitly claimed and described invention of US’864 (i.e., recombinant production of horseshoe crab Factor C), explicitly utilized as disclosed and suggested by US’864 upon horseshoe crabs to obtain recombinant horseshoe crab Factor C, and there are only four extant species of horseshoe crab, which includes Limulus Polyphemus.  Therefore, with only four species of horseshoe crab, it would be obvious to apply the disclosed and taught invention of US’864 upon each of the four species of horseshoe crab (see, e.g., MPEP § 2143(I)(E), (F)).  Fifth, the prior art provides a teaching and suggestion to recombinantly produce horseshoe crab Factor C as presently claimed, because the prior art discloses a method of recombinantly producing horseshoe crab Factor C, explicitly identifies that Limulus Polyphemus is a species of horseshoe crab considered, and expressly identifies the expected results (e.g., recombinant Factor C sharing >90% identity with SEQ ID NOs: 2 and 4 of US’864), and the applications to a Limulus test as shown at the figures (see, e.g., MPEP § 2143(I)(G)).  Accordingly, the claimed invention is obvious.
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-known in the prior art how to isolate and purify the DNA encoding a known homolog of a known protein of a known species in a related known species, and it is well-known how to use such homologous DNA in art-recognized expression system to yield and express the recombinant homolog protein.
Therefore, claims 9-12 are rejected as anticipated and/or obvious in view of the prior art. 


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/092079 A1 (published 6/19/2014 in Japanese; identified as corresponding to PCT/JP2013/083082; cited in IDS filed 6/10/2019) as evidenced by the English Translation set forth in US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015; identified as corresponding to PCT/JP2013/083082).
The English language equivalent of WO’079 (e.g., US’864) has been discussed at length above.  The pertinent teachings, disclosures, and rationales supporting a determination of anticipation and/or obviousness have been set forth above in view of the English Translation, and those discussions are incorporated herein.  
Therefore, claims 9-12 are rejected as anticipated and/or obvious in view of WO’079 as evidenced by the English language equivalent of US’864.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015) as applied to claim 9-12 above.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and a preceding rejection, and those discussions are incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2, 6, and 14 correspond to the naturally occurring Factor C protein, Factor B protein, and proclotting enzyme that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
The teachings of US’864 as applied to instant claims 9-12 have been set forth above, and those teachings are incorporated into the instant rejection.
The prior art differs from the instantly claimed invention as follows: US’864 does not teach or explicitly disclose an embodiment as recited at instant claim 15, wherein a recombinantly produced Factor C protein, Factor B protein, and proclotting enzyme are combined into an endotoxin detecting agent, and wherein each protein corresponds to the naturally occurring protein present in Limulus Polyphemus.
However, US’864 teaches and discloses the combination of generic recombinant Factor C, recombinant Factor B, and recombinant pro-clotting enzyme for use in endotoxin-detecting as shown at Figure 4 of US’864:

    PNG
    media_image1.png
    403
    518
    media_image1.png
    Greyscale

see, e.g., US’864 at ¶¶[0002]-[0006]).  Furthermore, US’864 identifies that these three components may be recombinantly and separately produced, and subsequently recombined to reconstitute this reaction (see, e.g., US’864 at ¶¶[0009]-[0010], [0211]; see also id. at claims 43-44, 51-54, 62-64).  Regarding instant claims 13-14, US’864 identifies that the Factor B and the pro-clotting enzyme may be recombinantly produced in the same manner as Factor C (see, e.g., US’864 at ¶¶[0214]-[0218], [0222], [0224]-[0225] noting that the “descriptions about production of the Factor C of the present invention may also be applied mutatis mutandis to production of the Factor B and the Pro-Clotting Enzyme).  Critically, the term “horseshoe crab” would be interpreted in view of the definition of “horseshoe crab” in US’864, which applies to only four extant species, namely Limulus Polyphemus, Tachypleus tridentatus; Tachypleus gigas, and Carcinoscorpius rotundicauda (see, e.g., US’864 at ¶¶[0187]-[0188]).  Therefore, an artisan would at once envisage and appreciate that the Factor B and the pro-clotting enzyme utilized in an endotoxin assay (see, e.g., US’864 at ¶¶[0002]-[0006], Fig. 4, claims 62-64) would include embodiments wherein each of Factor C, Factor B and the pro-clotting enzyme were recombinantly produced forms of the naturally occurring sequences found in Limulus Polyphemus.  As noted above, it is reasonably inferred that instant SEQ ID NOs: 2, 6, and 14 correspond to the naturally occurring Factor C protein, Factor B protein, and proclotting enzyme that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).  Therefore, the usage of such sequences, recombinant expression of such sequences, and combination of such components to obtain an endotoxin detecting agent would flow naturally from following the explicit guidance of the prior art. 
First, the invention is the combination of prior art elements (i.e., a Factor C, Factor B, and proclotting enzyme of Limulus Polyphemus) according to known methods of recombinantly producing horseshoe crab proteins used in a limulus test as taught by US’864, to predictably yield the expected result of recombinantly produced Limulus Polyphemus Factor C, Factor B, and proclotting enzyme, which could be predictably and desirably combined to form an endotoxin detecting agent for use in a limulus test as taught and suggested by US’864.  Furthermore, each component merely performs its art-recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  Second, the invention is the simple substitution of the Limulus Polyphemus Factor B, Factor C, and proclotting enzyme into the explicitly claimed and exemplified methods as taught by US’864, which would predictably yield three recombinant Limulus Polyphemus proteins for use in combination in a limulus test (see, e.g., MPEP § 2143(I)(B)).  Third, the invention is the use or application of a known technique (e.g., recombinant production of Limulus Polyphemus horseshoe crab Factor B, Factor C, proclotting enzyme as taught and suggested by US’864) to obtain a known endotoxin detecting agent (e.g., the combined Limulus Polyphemus Factor B, Factor C, and proclotting enzyme), in the same way, to yield predictable results, namely recombinantly produced Limulus Polyphemus proteins suitable for combination to predictably yield an endotoxin detection reagent for use in a “limulus” assay as disclosed by the prior art (see, e.g., MPEP § 2143(I)(C), (D)).  Accordingly, the claimed invention is obvious.
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-known in the prior art how to isolate and purify the DNA encoding a known homolog of a known protein of a known species in a related known species, and it is well-known how to use such homologous DNA in art-recognized expression system to yield and express the recombinant homolog protein.  Therefore, simply applying prior art methods applicable generally to Factor B, Factor C, and proclotting enzyme of horseshoe crabs to other, known and art-recognized homologs of Factor B, Factor C, and proclotting enzyme of another species of horseshoe crab, in order to obtain homolog proteins (produced in the same manner a taught in the prior art) for use in the exact same methods (e.g., limulus test and endotoxin detection) taught by the prior art, is obvious.
Accordingly, claims 9-15 are rejected.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/092079 A1 (published 6/19/2014 in Japanese; identified as corresponding to PCT/JP2013/083082; cited in IDS filed 6/10/2019) as evidenced by the English Translation set forth in US 2015/0307864 A1 (Mizumura et al; Oct. 29, 2015; identified as corresponding to PCT/JP2013/083082) as applied to claim 9-12 above.
The English language equivalent of WO’079 (e.g., US’864) has been discussed at length above.  The pertinent teachings, disclosures, and rationales supporting a determination of anticipation and/or obviousness have been set forth above in view of the English Translation, and those discussions are incorporated herein.  
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,040,254 B2 (Tamura et al.; Published May 26, 2015; filed Jul. 6, 2007; common Applicant Seikagaku Corporation). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claim 9, US’254 claims a method, which recites and utilizes a “recombinant factor C”, wherein the recombinant factor C “has the same sequence as factor C produced by . . . Limulus polyphemus” (see, e.g., US’254 at claim 1).  Accordingly, methods of recombinantly producing the factor C of Limulus Polyphemus was fairly disclosed, claimed, and encompassed by the issued claims of US’254.
US’254 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab, for the full scope of the allowed claims. 
Therefore, instant claim 9 is rejected on the ground of nonstatutory double patenting, because although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10144923 B2 (Mizumura et al.; Published Dec. 4, 2018; filed Dec. 10, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9 and 12, US’923 recites and claims a horseshoe crab factor C protein, wherein the horseshoe crab is from Limulus Polyphemus, and produced through recombinant expression from mammalian cells (see, e.g., US’923 at claims 1 and 6).  Regarding claims 10-11, at US’923 at claims 1 and 6, the phrases “produced through”, “producing”, culturing”, and “under conditions suitable” are not explicitly defined in the claims, but are reasonably interpreted in view of the disclosure.  The Specification reasonably informs artisans that such terms necessarily encompass and imply the collection of a culture supernatant as needed to obtain the recited peptides (see, e.g., US’923 at col 30 at line 44 to col 31 at line 60). 
US’923 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all horseshoe crab Factor C proteins, including Atlantic horseshoe crab, for the full scope of the allowed claims. 
Therefore, instant claims 9-12 are rejected on the ground of nonstatutory double patenting, because although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 9-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 12 of U.S. Patent No. US 10982202 B2 (Mizumura et al.; Published Apr. 20, 2021; filed Dec. 10, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9-12, US’202 recites and claims methods involving a horseshoe crab factor C protein, wherein the horseshoe crab is from Limulus Polyphemus, and produced through recombinant expression from mammalian cells into a culture broth or supernatant (see, e.g., US’202 at claims 1, 7-8, and 12). 
US’202 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all allowed claims. 
Therefore, instant claims 9-12 are rejected on the ground of nonstatutory double patenting, because although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 9-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 21 of U.S. Patent No. US 11,236,318 B2 (Mizumura et al.; Published Feb. 1, 2022; filed Dec. 10, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated into the instant rejection.  For purposes of the instant rejection, it is reasonably inferred that instant SEQ ID NO: 2 is a naturally occurring Factor C protein that naturally occurs in Limulus Polyphemus (Atlantic horseshoe crab).
Regarding instant claims 9 and 12, US’318 recites and claimed product-by-process claims, wherein the process recited involves a horseshoe crab factor C protein, wherein the horseshoe crab is from Limulus Polyphemus, and produced through recombinant expression from mammalian cells (see, e.g., US’318 at claims 1 and 21). Regarding claims 10-11, at US’318 at claims 1 and 21, the phrase “produced through” is not explicitly defined in the claims, but is reasonably interpreted in view of the disclosure.  The Specification reasonably informs artisans that such terms necessarily encompass and imply the collection of a culture supernatant as needed to obtain the recited peptides (see, e.g., US’318 at col 30 at line 20 to col 31 at line 60).  Accordingly, the phrase would be understood to inherently or implicitly include the limitations of instant claims 10-11.
US’318 is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112 for all allowed claims. 
Therefore, instant claims 9-12 are rejected on the ground of nonstatutory double patenting, because although the claims at issue are not identical, they are not patentably distinct from each other.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that the prior art is extensive regarding the limulus test, the proteins involved, and methods of making such proteins.  The pertinent prior art below is not exhaustive.
US 4906567 (Mar. 6, 1990) discloses lipopolysaccharide detection assays utilizing proteins in an amebocyte lysate of Limulus Polyphemus (see, e.g., US’567 at claims 1-2).
US 5594113 (Jan. 14, 1997) provides motivation and guidance regarding the isolation and usage of endotoxin interacting proteins isolated from Limulus Polyphemus (see, e.g., US’113 at abs).
US 5716834 (Ding et al; Feb. 10, 1998) is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112.  US’834 claims methods of producing Factor C proteins (see, e.g., US’834 at title, abs, claims 1-12).
US 5985590 (Ding et al; Nov. 16, 1999) is an issued patent and therefore presumed fully enabled and described commensurate in scope with the requirements of 35 USC § 112.  US’590 claims a method of producing recombinant Factor C of a horseshoe crab in yeast cells (see, e.g., US’590 at claim 4).
US 7846678 (Pepe et al; Dec. 7, 2010) pertains to endotoxin detection utilizing Factor C and lysates from Limulus Polyphemus (see, e.g., US’678 at claims 1, 9, 10-12). 
US 9725706 B2 (Buchberger et al.; Aug. 8, 2017; Filed Jun. 4, 2015), claims recombinant production of Factor C and recovery from cell culture medium (see, e.g., US’706 at claims 1-2, 6, and 8-9).
US 2003/0054432 A1 (Chen et al.; Mar. 20, 2003) pertains to a recombinantly produced horseshoe crab Factor C for use as a reagent for detecting endotoxins (see, e.g., US’432 at abs).  The claims identify that the Factor C may be from Limulus Polyphemus (see, e.g., US’432 at claims 1 and 3), that the Factor C may be recombinantly produced in Sf9 cells (see, e.g., US’432 at claims 7-8), and that such reagents could be utilized to detect endotoxins (see, e.g., US’432 at claims 11-12, 16-17).
US 2004/0235080 (Chen et al.; Nov. 25, 2004) pertains to a recombinantly produced horseshoe crab Factor C for use as a reagent for detecting endotoxins (see, e.g., US’080 at abs).  Limulus Polyphemus (see, e.g., US’080 at claims 1 and 3), that the Factor C may be recombinantly produced in Sf9 cells (see, e.g., US’080 at claims 7-8), and that such reagents could be utilized to detect endotoxins (see, e.g., US’080 at claims 11-12, 16-17).
US 2011/0111441 (Kuroda et al.; May 12, 2011) reviews and explains the Limulus test and the roles of Factor C, Factor B, and proclotting enzyme from horseshoe crabs (see, e.g., US’441 at ¶¶[0004]-[0005], [0019], [0032]. Fig. 1).  US’441 identifies that the Factor C protein may be made recombinantly (see, e.g., US’441 at [0038]-[0042]).
US 2015/0252405 A1 (Mizumura et al; Sep. 10, 2015) claims a method for measuring an endotoxin in a test sample, utilizing a horseshoe crab factor C, factor B, and proclotting enzyme (see, e.g., US’405 at claim 1), and discloses that Limulus Polyphemus is one of four species of horseshoe crab (see, e.g., US’405 at ¶¶[0005], [0082]).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.56(b)(1)-(3); see also Teva Pharmaceuticals USA, Inc. v. Sandoz, Inc., 789 F. 3d 1335 (2015), at 1343, stating “We have said before, and reaffirm today, that past and future prosecution of related patents may be relevant to the construction of a given claim term”.  See, also, Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed.Cir.2003), noting that “The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent”.